Citation Nr: 0329824	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran's net worth precludes payment of improved 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to November 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied the 
veteran non-service connected pension benefits payment 
because he had excessive net worth.  In March 2003, the Board 
remanded the issue for additional development.


REMAND

The veteran is approximately 85 years of age and the medical 
evidence of record indicates he is suffering from Alzheimer's 
disease and is unable to care for himself.  A review of the 
claims folder reveals that documents pertinent to this appeal 
were prepared by the veteran's wife on his behalf, or signed 
with an "X" by the veteran with additional signatures from 
witnesses.  There is no indication in the record that a 
finding of incompetency has been proposed or that the 
veteran's wife has been appointed his guardian for purposes 
of VA benefits.  As the record suggests that the veteran may 
no longer be competent, a VA competency determination and any 
derivative actions are indicated.

Despite the evidence received pursuant to the March 2003 
remand requests, the record still does not include all the 
information needed to decide the issue on appeal.  

Initially, the Board notes that no specific dollar amount can 
be designated as excessive net worth.  What constitutes 
excessive net worth is a question of fact for resolution 
after consideration of the facts and circumstances in each 
case.  See M21-1, Part IV, Chapter 16.04(c)(2).  When the 
totality of the circumstances indicates that the corpus of 
the veteran's estate is large enough that it would be 
reasonable to consume a part of the corpus for the veteran's 
maintenance, the law provides that pension benefits should 
not be paid.  38 U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).  In 
determining whether some part of the claimant's estate should 
be consumed for maintenance, consideration is given to the 
amount of the claimant's income, whether property can be 
readily converted into cash at no substantial sacrifice, the 
life expectancy of the claimant, the number of dependents, if 
any, and the potential rate of depletion including unusual 
medical expenses.  38 C.F.R. § 3.275.

Here, the evidence of record includes an October 2001 VA Form 
5427 Corpus of Estate Determination showing the veteran had 
Alzheimer's disease and required foster home care.  His 
assets, in the form of CDs and Bank deposits amounted to 
$148,070.00.  Monthly income was shown to be $2,902.00 and 
monthly expenses totaled $1,500.00.  Less than two years 
later, an April 2003 VA Form 21-5427 Corpus of Estate 
Determination showed that the veteran resided in a nursing 
home due to severe dementia, and his dependent spouse resided 
at home.  Assets were listed as including $77,460.00 in bank 
deposits.  Total monthly income was $1,705.96 and total 
monthly expenses amounted to $2,440.80.  In the discussion it 
was noted that the family's expenses exceeded their income by 
$694.84 a month.  Subsequent records added to the claims file 
indicate that as of April 16, 2003, the veteran's five 
various accounts had balances totaling $64, 788.48.  In other 
words, the value of the veteran's CD's and other bank assets 
declined by approximately $71,000 in about 18 months, then by 
a further $13,000 within one month.  

The evidence of record does not provide a clear picture of 
the reason for the rapid depletion in the veteran's net 
worth.  The veteran's wife has indicated that she sold some 
CDs and listed her daughter as beneficiary on others (but not 
actually transferring them to the daughter).  With no clear 
explanation of the reason for the rapid asset depletion, and 
with insufficient evidence as to whether continued depletion 
at this rate was likely, evidence necessary to decide this 
claim is not of record.

Furthermore, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (DAV) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  While the veteran appears to have 
been sent proper notification through a March 2002 statement 
of the case (SOC), numerous supplemental SOCs (SSOCs), the 
March 2003 remand, and correspondence from VA (particularly a 
March 2003 duty to assist letter), since this case is being 
remanded anyway for additional development, the RO should 
take this opportunity to ensure that any further notification 
complies with the guidance provided in DAV, PVA, and 
Quartuccio.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make a competency 
determination regarding the veteran.  
If he is found not competent, the case 
should be processed in accordance with 
established procedures for such cases, 
including, if indicated, establishing 
his spouse as fiduciary.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, supra., as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, Quartuccio, 
supra., and any other applicable legal 
precedent.  In particular, the RO 
should ensure that the veteran is 
advised specifically of what he needs 
to establish his claim, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time 
to respond.

3.  The RO should obtain a detailed 
accounting of the assets, debts, and 
all monthly income and expenses of 
both the veteran and his wife.  

4.  The RO should obtain from the 
veteran's spouse a detailed 
clarification as to the cause for the 
rapid rate of depletion of assets 
since October 2001.  The clarification  
should include a detailed listing 
accounting for the depletion of bank 
assets, (including CDs and all other 
accounts) since September 2001.  
Specifically, all sales or transfers 
of CDs and funds from other accounts 
should be itemized by date, with an 
explanation of the nature of the 
transaction and the disposition of the 
proceeds. 

5.  The RO should then reassess the 
net worth of the veteran and his wife, 
including completion of a new Form 21-
5427, Corpus of Estate Determination. 
Another formal determination is 
required due to the apparently 
conflicting asset totals in various 
correspondences, and the inadequately 
explained rapid depletion of 
previously listed assets.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


